Opinion issued June 29, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00127-CV
____________

TRANSOCEAN INTERNATIONAL RESOURCES, LTD. (F/K/A SEDCO
FOREX INTERNATIONAL RESOURCES, LTD.); TRANSOCEAN
INTERNATIONAL DRILLING, LTD; AND TRANSOCEAN, INC.,
Appellants

V.

JAMES ARMSTRONG AND GILLIAN ARMSTRONG, Appellees



On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 04CV0112



MEMORANDUM OPINION
	Appellants have filed an agreed motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.